Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 Dec. 2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Landin et al. (US Patent 6,132,882, published 17 Oct. 2000, hereinafter Landin) in view of Paul et al. (US Patent 7,951,865, published 31 May 2011, hereinafter Paul) and further in view of Katano and Sato (JP 2007/091491 A, published 12 Apr. 2007, hereinafter Katano) and further in .
Regarding claims 1-8 and 11-14, Landin teaches a damped glass laminate, which damps both sound and vibrations, consisting of outer glass layers and an inner layer of vibration damping material (Abstract).  Flexible plastic layers are placed on each side of the vibration damping material (col. 2, lines 10-36).  Landin teaches that the vibration damping material layer is styrene-butadiene rubbers (col. 3, lines 21-27).  Landin teaches that the loss factor of the vibration damping material in his laminate should preferably be about 1 to about 10 (col. 4, lines 58-64). 
Landin does not disclose the inclusion of ionomer layers nor of a heat insulating material.  Landin does not disclose details about the styrene-butadiene rubber.  Landin does not disclose haze, yellowing, whitening values, or infrared transmission for his laminate or its loss factor at a tertiary resonance frequency.  
Paul teaches the inclusion of ionomers (that is, neutralized copolymers containing acid groups) as layers of an interlayer (col. 3, line 64 – col. 4, line 5).  Paul teaches that his laminate can comprise multiple film layers of different chemical composition (col. 6, lines 43-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ionomer films taught by Paul as the two plastic flexible layers surrounding the elastomeric film layer of Landin.  Paul’s and Landin’s inventions are both directed at interlayers for glass laminates, so one of ordinary skill in the art would have a reasonable expectation of success in incorporating the ionomer layers of Paul into the interlayer film of Landin.  Further, Paul teaches that his ionomer resin provides improved 
Katano teaches the use of a hydrogenated styrene-isoprene-butadiene block copolymer (about 100% styrene in styrene block and about 100% isoprene and butadiene in diene block) as the resin in an intermediate film in a glass laminate (paragraphs 0012 and 0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hydrogenated block copolymer of Katano in the sound insulating layer of the glass laminate of Landin in view of Paul.  Katano teaches that his sound insulating interlayer composed of this block copolymer provides excellent sound insulation and transparency (paragraph 0010).
Wald teaches the hydrogenation of 90% or more of the double bonds in the aliphatic blocks of block copolymers (col. 2, lines 43-67); therefore, the residual amount of carbon-carbon double bonds is 10% or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hydrogenation level of Wald for the hydrogenated block copolymer in the glass laminate of Landin in view of Paul and further in view of Katano.  Wald teaches this level of hydrogenation results in improved resins with relatively low melt viscosity and improved processability (col. 2, lines 43-67).
Fukaya teaches the inclusion of tin-doped indium oxide particles in the polymer resin layer of his glass laminate (claim 1).

It is the examiner’s position that, since the glass laminate, its layer structure, and the contents of each of the layers are the same as those claimed, the performance and properties of the glass laminate of Landin in view of Paul and further in view of Katano and further in view of Wald and further in view of Fukaya would be the same as those of the claimed invention, including the haze, yellowing, and whitening values, the loss factor at a tertiary resonance frequency, and the infrared transmission of the laminate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 11, 13-14, and 21-22 of US Patent 10,538,063 B2, issued 20 Jan. 2020, hereinafter Bennison.  Although some of the claims at issue are not identical, they are not patentably distinct from each other because of overlapping ranges.  

Claims 2-4 and 11, dependent on claim 1, of the present invention recite various properties not specifically recited in claims 1-4, 10-11, 21-22, 37-39, and 41-42 of Bennison, it is the examiner’s position that, since the glass laminate, its layer structure, and the contents of each of the layers are the same as those recited in claims 1-4, 10-11, 21-22, 37-39, and 41-42 of Bennison, the performance and properties of the glass laminate described in claims 1-4, 10-11, 21-22, 37-39, and 41-42 of Bennison would be the same as those of the claimed invention, including the haze, yellowing, and whitening values, the loss factor at a tertiary resonance frequency, and the infrared transmission of the laminate.
Claims 5-8, dependent on claim 1, of the present invention and claim 5, dependent on claim 1, of Bennison both further recite that the sound insulating layer / acoustic damping layer 
Claims 12-13, dependent on claim 1, of the present invention and claims 13-14, dependent of claim 1, of Bennison both further recite the inclusion of heat shielding material in layer A (one of the outer layers of the resin layers of the laminates) and the heat shielding material is tin-doped indium oxide.

Claims 1-8 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11-12, and 14-15 of US Patent Application 2020/0251082 A1, published 06 Aug. 2020, hereinafter Smith.  Although some of the claims at issue are not identical, they are not patentably distinct from each other because of overlapping ranges.  
Specifically, claim 1 of the present invention and claims 1, 6, and 14-15 of Smith, both disclose a 3-layer interlayer laminate with ionomer layers on the two surfaces of a sound insulating layer/acoustic damping layer, with no plasticizer in the ionomer layers.  Claim 1 of the present invention recites limitations regarding the haze and whitening properties of the laminate film in a glass laminate that are not recited in the claims of Smith.  However, given the composition of the three layers are the same in the two inventions, the haze and whitening properties of the claimed laminates of the two inventions would be expected to be the same as those claimed.  While Smith discloses specific ionomer not recited in the present claims, it is 
Claims 2-4 and 11, dependent on claim 1, of the present invention recite various properties not specifically recited in claims 1, 6, 11-12, and 14-15 of Smith, it is the examiner’s position that, since the glass laminate, its layer structure, and the contents of each of the layers are the same as those recited in claims 1, 6, 11-12, and 14-15 of Smith, the performance and properties of the glass laminate described in claims 1, 6, 11-12, and 14-15 of Smith would be the same as those of the claimed invention, including the haze, yellowing, and whitening values, the loss factor at a tertiary resonance frequency, and the infrared transmission of the laminate.
Claims 5-8, dependent on claim 1, of the present invention and claims 11-12, dependent on claim 1, of Smith both further recite that the sound insulating layer / acoustic damping layer comprise a thermoplastic elastomer that is a hydrogenated aromatic vinyl block-diene block copolymer with the same amounts of aromatic vinyl content, diene content, combined butadiene and isoprene content, and hydrogenation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 22 Dec. 2020 have been fully considered, and they were persuasive.  However, upon further consideration and search, new rejections have been set forth, as presented above.
Applicant amended claim 1 and cancelled claim 10.
Applicant argues that Bennison requires nanofillers in his ionomer layer(s), and the nanofillers taught by Bennison do not correspond to the types of allowed optional additives listed in the amended claim 1.  
Examiner agrees that Bennison does not teach the interlayer film of the amended claim 1.  However, as presented above, Landin in view of Paul and further in view of Katano and further in view of Wald and further in view of Fukaya teach the elements of claim 1.  Specifically, Paul teaches an ionomer layer for interlayer films, and Paul does not teach any additives, plasticizers, or fillers in his ionomer layer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787